DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10-19 are pending in the application.
Applicant's amendment to the claims, filed on September 7, 2021, is acknowledged. This claim listing replaces all prior versions and listings of the claims. 
Applicant’s remarks filed on September 7, 2021 in response to the non-final rejection mailed on June 7, 2021 have been fully considered.
Rejections previously applied to claim 9 are withdrawn in view of the applicant’s amendment to cancel claim 9.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Election/Restriction
The elected subject matter is Group I, claims 1-14, and the species A), amino acid substitution at residue 232.
In view of the applicant’s amendment to claims 1 and 8, claim 8, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 10, 2021.


Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/US2018/067290, filed on December 21, 2018, which claims domestic priority under 35 U.S.C. 119(e) to U.S. provisional application 62/609,310, filed on December 21, 2017. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/609,310, fails to provide adequate support in the manner provided by 35 U.S.C. 112(a) for the limitations of claims 1, 4, 6-8, and 10-14. These claims and claims dependent therefrom have an effective filing date of December 21, 2018. 

Claim Objections
Claims 1 and 12 are objected to in the recitation of “90% identity” and “95% identity”, respectively, and in the interest of improving claim form, it is suggested that the noted phrases be amended to recite “90% sequence identity” and “95% sequence identity”. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-7 and 10-14 under 35 U.S.C. 112(b) as being indefinite in the recitation of “improved α2-6-specific sialidase activity” in claim 1 and the term “activity” in claims 13 and 14 is withdrawn in view of the applicant’s amendment to replace the term “activity” with “catalytic efficiency”.

Claim Rejections - 35 USC § 112(a)
The scope of enablement rejection of claims 1-7 and 10-14 under 35 U.S.C. 112(a) is withdrawn in view of the applicant’s amendment to claim 1 to recite “wherein the 2,6ST variant comprises an amino acid sequence having at least 90% identity to residues 16-497 of SEQ ID NO:1 and comprising one or more amino acid substitutions at residues corresponding to residues 232, 356, and 361 as determined with reference to SEQ ID NO: 1”.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
As amended, the claims are drawn to a genus of α2-6-sialyltransferase (2,6ST) variants having increased α2-6-specific sialidase catalytic efficiency (kcat/Km) as compared to the native 2,6ST, wherein the 2,6ST variant comprises an amino acid sequence having at least 90% identity to residues 16-497 of SEQ ID NO:1 and comprising one or more amino acid substitutions at residues corresponding to residues 232, 356, and 361 as determined with reference to SEQ ID NO: 1.
e.g., via α2,3 glycosidic bonds or α2,8 glycosidic bonds). 
The recitation of “native 2,6ST” is interpreted as meaning the 2,6ST immediately prior to the modification(s) that result(s) in the 2,6ST variant having increased α2-6-specific sialidase catalytic efficiency.
Claim 7 is drawn to the 2,6ST variant of claim 1, comprising one or more further amino acid substitutions at residues corresponding to residues 112-334 as determined with reference to SEQ ID NO: 1.
Claim 8 is drawn to the 2,6ST variant of claim 1, comprising one or more further amino acid substitutions at residues corresponding to residues 335-497 as determined with reference to SEQ ID NO: 1.
Claim 10 is drawn to the 2,6ST variant of claim 1, comprising one or more amino acid substitutions at residues corresponding to residues 232, 356, and 361 as determined with reference to SEQ ID NO: 1.
Claim 11 is drawn to the 2,6ST variant of claim 10, comprising the S232L, T356S, and W361F mutations. 
Claim 12 is drawn to the 2,6ST variant of claim 6, wherein the 2,6ST variant comprises an amino acid sequence having at least 95% identity to residues 16-497 of SEQ ID NO:1.

Claim 14 is drawn to the 2,6ST variant of claim 1, wherein the catalytic efficiency of the 2,6ST variant in cleaving an α2,6-linked sialic acid from a sialoside is at least twice as high as the catalytic efficiency of the 2,6ST variant in cleaving an α2,3-linked sialic acid or a α2,8-linked sialic acid from the sialoside.
The specification discloses the actual reduction to practice of the following representative species of the genus of 2,6ST variants having improved α2-6-specific sialidase activity – an 2,6ST variant comprising the amino acid sequence of SEQ ID NO: 1 except for the substitution(s) W361F, S232L/W361F, or S232L/T356S/W361F. Other than the specific mutation(s) W361F, S232L/W361F, and S232L/T356S/W361F, the specification fails to disclose other amino acid substitutions of the Photobacterium damselae α2-6-sialyltransferase of SEQ ID NO: 1 that increase α2-6-specific sialidase catalytic efficiency.   
Before the effective filing date, it was well-known in the prior art that amino acid modification is generally unpredictable. For example, the reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892 mailed on June 7, 2021; hereafter “Singh”) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). Also, the reference of Zhang et al. (Structure 
Regarding amino acid modification to Photobacterium damselae α2-6-sialyltransferase, the reference of McArthur et al. (ACS Chem. Biol. 13:1228-1234, March 2018; cited on the IDS filed on June 18, 2020; hereafter “McArthur”) discloses screening of various mutant libraries of Photobacterium damselae α2-6-sialyltransferase (p. 1228, abstract), noting that no improved variants were identified from an Asp229X mutant library and screening a W361X library revealed only a single variant, W361F, with improved α2-6-specific sialidase activity (p. 1229, column 2). McArthur further discloses that from the W361F mutant, a S232X library was screened and only S232L exhibited improved α2-6-specific sialidase activity (p. 1229, column 2); from the S232L/W361F mutant, a T356X library was screened and only T356S exhibited improved α2-6-specific sialidase activity (p. 1229, column 2); and from the S232L/T356S/W361F mutant, an I425X library was screened, however, no improved α2-6-specific sialidase activity was observed (p. 1230, column 1, top). 
The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize those structures of the genus of 2,6ST variants with increased α2-6-specific sialidase catalytic efficiency. Other than the three representative species as noted above, the specification fails to describe alternative mutations at positions 232, 356, and 361 of SEQ ID NO: 1 or additional changes that can be made to other amino acids of SEQ ID NO: 1 with an expectation of increasing 

RESPONSE TO REMARKS: In summary, the applicant argues the written description requirements for the genus of claimed 2,6ST variants have been met. Specifically, the applicant argues that a representative number of species of the claimed 2,6ST variants has been disclosed, citing to Tables 1, 3, and 4 of the specification. The applicant argues relevant, identifying characteristics of the claimed 2,6ST variants have been disclosed in terms of both structure and functional characteristics coupled with a disclosed correlation between function and structure. Therefore, according to the applicant, one of skill in the art would reasonably conclude that the applicant had possession of the claimed genus of 2,6ST variants at the time the instant application was filed.
P. damselae α2-6-sialyltransferase variants W361F, S232L/W361F, and S232L/T356S/W361F, which have an increased α2-6-specific sialidase catalytic efficiency as compared to the native P. damselae α2-6-sialyltransferase. However, other than these specific mutations, neither the specification nor the prior art of record discloses other mutations of P. damselae α2-6-sialyltransferase at positions 232, 356, and 361 other than S232L, T356S, and W361F that correlate with increased α2-6-specific sialidase catalytic efficiency. Moreover, based on the evidence of McArthur (supra), one of skill would recognize that it is highly unlikely that mutations at positions 232, 356, and 361 other than S232L, T356S, and W361F would impart increased α2-6-specific sialidase catalytic efficiency. Given the disclosure of only three representative species within a genus that encompasses any amino acid mutations at positions 232, 356, and 361 and numerous amino acid modifications, and in view of the high level of unpredictability regarding amino acid modification(s) that correlate(s) with increased α2-6-specific sialidase catalytic efficiency, the disclosed representative species are insufficient to describe the genus of claimed 2,6ST variants. For these reasons, it is the examiner’s position that the specification fails to adequately describe the genus of claimed 2,6ST variants.

Claim Rejections - 35 USC § 102
The rejection of claims 4, 6, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McArthur (supra) is withdrawn in view of the applicant’s amendment to claim 1 to recite “the 2,6ST variant comprises an amino acid sequence 

Claim Rejections - 35 USC § 103
Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over McArthur (supra) in view of Yamamoto et al. (J. Biochem. 123:94-100, 1998; cited on Form PTO-892 mailed on June 7, 2021; hereafter “Yamamoto”). As noted above, the effective filing date of claims 1-8 and 10-14 is December 21, 2018 and McArthur is available as prior art under 35 U.S.C. 102(a)(1).
As amended, the claims are drawn to a α2-6-sialyltransferase (2,6ST) variant having increased α2-6-specific sialidase catalytic efficiency (kcat/Km) as compared to the native 2,6ST, wherein the 2,6ST variant comprises an amino acid sequence having at least 90% identity to residues 16-497 of SEQ ID NO:1 and comprising one or more amino acid substitutions at residues corresponding to residues 232, 356, and 361 as determined with reference to SEQ ID NO: 1.
The reference of McArthur discloses the S232L/W361F and S232L/T365S/W361F mutants of native Photobacterium damselae α2-6-sialyltransferase with an increased α2-6-specific sialidase catalytic efficiency as compared to the native P. damselae α2-6-sialyltransferase (p. 1230, Table 1; p. 1230, Table 2).

The reference of Yamamoto teaches the amino acid sequence of native Photobacterium damselae α2-6-sialyltransferase (p. 97, Figure 2). The sequence of residues 16-497 of Yamamoto’s sequence is identical to residues 16-497 of SEQ ID NO: 1 (see Appendix at pp. 20-22 of the Office action mailed on June 7, 2021). 
It would have been obvious to one of ordinary skill in the art to combine McArthur and Yamamoto to use the native Photobacterium damselae α2-6-sialyltransferase of Yamamoto to make the S232L/W361F and S232L/T365S/W361F mutants of McArthur. Given that McArthur’s S232L/W361F and S232L/T365S/W361F mutants have only two or three amino acid differences, respectively, relative to the native Photobacterium damselae α2-6-sialyltransferase, the sequences of the S232L/W361F and S232L/T365S/W361F mutants of McArthur have at least 95% sequence identity to residues 16-497 of SEQ ID NO:1. One would have been motivated to and would have had a reasonable expectation of success to use the native Photobacterium damselae α2-6-sialyltransferase of Yamamoto to make the S232L/W361F and S232L/T365S/W361F mutants of McArthur because McArthur’s mutants are derived from native Photobacterium damselae α2-6-sialyltransferase and Yamamoto teaches the amino acid sequence of Photobacterium damselae α2-6-sialyltransferase. Therefore, the 2,6ST variant of claims 1-8 and 10-14 would have been obvious to one of ordinary skill in the art before the effective filing date. 


The applicant’s argument is not found persuasive. As previously noted, the disclosure of the priority application fails to provide adequate descriptive support for the limitations of claims 1, 4, 6-8, and 10-14 and in the absence of descriptive support, claims 1-8 and 10-14 have an effective filing date of December 21, 2018. For example, the priority application fails to provide descriptive support for the claim 1 limitation of “residues 16-497 of SEQ ID NO: 1”. While the applicant argues that the priority application’s disclosure of “PDB ID: 4R84” at paragraph [0012] provides descriptive support for the limitation “residues 16-497 of SEQ ID NO: 1”, PDB ID: 4R84 does not appear to provide descriptive support for the sequence of residues 16-497 of SEQ ID NO: 1. The applicant also points to various paragraphs of the priority application as providing descriptive support for other claims, however, the noted paragraphs fail to provide descriptive support for all limitations of the claims. For example, the applicant points to paragraphs [0004] and [0012] as providing descriptive support for claims 4 and 6 and while these paragraphs provide descriptive support for Photobacterium damselae, Vibrionaceae photobacterium sp. JT-ISH-224, and Pasteurella multocida, the noted disclosure does not provide descriptive support for all bacteria recited in claims 4 and 6. Given that the priority application fails to provide adequate descriptive support for the claimed invention, claims 1-8 and 10-14 have an effective filing date of December 21, 2018 and McArthur is available as prior art.

Conclusion
Status of the claims:
Claims 1-8 and 10-19 are pending.
Claims 15-19 are withdrawn from consideration.
Claims 1-8 and 10-14 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/David Steadman/Primary Examiner, Art Unit 1656